 PAINTERS' LOCAL UNION NO. 77Local Union No. 77 of International Brotherhood ofPainters and AlliedTrades, AFL-CIO (Colorite,Inc.)andLarry Lee Cornelisen.Case 27-CB-888January 27, 1976DECISION AND ORDERBY MEMBERS JENKINS,PENELLO, AND WALTHEROn November 21, 1975, Administrative Law JudgeEarldean V. S. Robbins issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to 'd three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order as herein modified.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent LocalUnion No. 77 of International Brotherhood of Paint-ers and Allied Trades,AFL-CIO,Salt Lake City,Utah, its officers,agents, and'representatives, shalltake the action set forth in the said recommendedOrder,as so modified: -1.Substitute the following for paragraph 1(c):"(c) In any other manner restraining or coercingemployees in the exercise of their rights guaranteedin Section 7 of the Act."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.iIn par. 1(c) of her recommended Order, the Administrative Law Judgeuses the narrow cease and desist language, "like or related manner," ratherthan the broad injunctive language, "in any other manner," the Board tradi-tionally provides in cases involving serious 8(b)(2) discrimination conductSee Glaziers and Glassworkers Local Union No 513, affiliated with Interna-tional Brotherhood of Painters and Allied Trades, AFL-CIO (Joseph J Cer-mak, d/b/a-Southern Glass Company),200 NLRB 617 (1972),Morrison-Knudsen Company, Inc,122 NLRB 1147 (1959). Accordingly, we shall mod-ify the Order to require Respondent -to cease and desist from in any othermanner infringing upon employee rights. This change is also made ,in therevised notice.APPENDIXNOTICEPOSTEDBY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates Government607NOTICE TO ALL MEMBERS AND OTHER PERSONS USING THEHIRING HALL OF LOCAL UNION NO. 77 OF THE INTERNA-TIONAL BROTHERHOOD OF PAINTERS AND ALLIED TRADES,AFL-CIO.After a hearing at which all sides had the opportunityto present their evidence, the National Labor Rela-tions Board has found that we violated the NationalLabor Relations Act, and has ordered us to post thisnotice and we intend to carry out the Order of theBoard.WE WILL NOT maintain, enforce, or otherwisegive effect to an exclusive hiring hall contractualarrangement with Painting and Decorating Con-tractors of America, Salt Lake City Chapter, itsemployer-members and nonmember employees,which grants preference in referrals and employ-ment opportunities to applicants for employ-ment based on prior work experience withemployers signatory to collective-bargainingagreements with us.WE WILL NOT cause or attempt to cause Color-ite, Inc., or any other employer to discriminateagainst Larry Lee Cornelisen, or any other em-ployee, based on considerations of prior unionrepresentation.WE WILL NOT in any other manner restrain orcoerce applicants for employment through ourhiring hall in the exercise of their rights guaran-teed by Section 7 of the Act.WE WILL make Larry Lee Cornelisen wholefor any loss of earnings he may have suffered byreason of our discrimination against him.LOCAL UNION No. 77 OF INTERNATIONALBROTHERHOODOF PAINTERS AND ALLIEDTRADES, AFL-CIODECISIONSTATEMENT OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge: Thiscase was heard before me in Salt Lake City, Utah, on Sep-tember 30 and October 1, 1975. The charge was filed byLarry Lee Cornelisen, an individual, and served on Re-spondent on November 20, 1974. The complaint, whichissued on April 25, 1975, alleges that the Respondent hasviolated Section 8(b)(1)(A) and (2) of the National LaborRelations Act, as amended, herein called the Act.222 NLRB No. 95 608DECISIONSOF NATIONALLABOR RELATIONS BOARDThe primary issues herein are whether the contractualhiring hall arrangement maintained by Respondent grantsan illegal preference in employment based on prior workexperience with employers signatory to collective-bargain-ing agreements with Respondent, and, if so, whether Re-spondent caused Colorite, Inc., to discharge Cornelisen be-cause of said discriminatory hiring practices.Upon the entire record, including my observation of thewitnesses, and after due consideration of the posthearingbriefs filed by Respondent and by the General Counsel, Imake the following:lowing conditions:1.Selection of applicants for referral to jobs shallbe on a non-discriminatory basis and shall not bebased on or in any way affected by Union member-ship, by-laws, regulations, constitutional provisionsor any other aspect or obligation of Union member-ship, policies or requirements.*C. The following proceduresshall govern all em-ployment:FINDINGS OF FACT1.JURISDICTIONColorite, Inc., a Utah corporation with its principal of-fice and place of business located in Ogden, Utah, is en-gaged in business as an industrial and commercial paintingcontractor. Colorite, in the course and conduct of ,its busi-ness operations during the year preceding the issuance ofthe complaint herein, purchased and received paints andother materials valued in excess of $35,000 directly fromsuppliers located outside the State of Utah and purchasedpaint valued in excess of $50,000 from suppliers located inthe State of Utah which paint originated outside the StateofUtah; and during the same period of time performedservices outside the State of Utah valued in excess of$50,000.The complaint alleges, and I find, that Colorite, Inc., is,and at all times material has been, an employer engaged inoperations affecting commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat Respondent is, and at all times material has been, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsFor a number of years, Respondent has been party tosuccessive collective-bargaining agreements with Paintingand Decorating Contractors of America, Salt Lake CityChapter, herein called the Master Agreement. Two of theseagreements are pertinent herein. The first, effective by itsterms from April 1, 1972, until August 31, 1974, providesinter alia:SECTION VIIEMPLOYMENT, DISPATCHING AND QUALIFICATION PROCE-DURESA. The employers shall requisition all employeeswho are to be employed from the local hiring hall ofthe Union. The Union will immediately dispatch suchemployees as having been requisitioned in accordancewith this section, subject,to and governed by the fol-*2.Any employer desiring to hire any particularqualified person by name may make a request tothis effect by personal contact or by telephone tothe hiring hall, and such requested personnel, ifavailable, on hiring list, and desirous of employ-ment, shall be dispatched by the hiring hall for em-ployment. If no specific request is made by name, itshall be the duty of the hiring hall to dispatch avail-able qualified personnel. A written referral shall begiven to each workman dispatched from the hiringhall under this Agreement. This is not a Union"clearance" but rather written evidence in theworkman's possession that he has been dispatchedin accordance with this Agreement.2.(a) "A" LIST:Where an employee has not been specifically re-quested by name, the hiring hall shall dispatchavailable personnel from the "A" list which willconsist of qualified employees who have previouslyworked for employers signatory to this Agreementfor at least six (6) months during the two (2) yearspreceeding [sic] dispatch or referral."B" LISTAll other employees registered at the dispatch of-fice of the Local Union will be placed on the "B"list.2.(b) If qualified personnel cannot be obtainedfrom the "A" list, they may be drawn from the "B"list as required and all other personnel subject to theabove limitations will be referred or dispatched on afirst-in first-out basis.3. It is recognized that by arrangements of conve-nience in the past, employees have in fact been re-ferred on a telephone basis, and the hiring hall isfree to continue this practice to the extent that itcontinues to be practicable.****G. Should any contractor employ a workman (ex-cept under section B) who cannot produce a referralfrom the Union, such employer shall pay as stipulateddamage the sum of $50.00 for the first of such viola-tions, $150.00 for the second-violation, and $500.00 forthe third and all subsequent violations during the termof this Agreement, said sums to be contributed to one PAINTERS' LOCAL UNION NO. 77609of the trusts established under [t]his Agreement as theBoard shall direct. Likewise, any workmen undertak-ing any employment without having been duly re-ferred for employment shall pay as stipulated damagesto the Local Union or District Council the amountsindicated herein provided that charges are filedagainst him and he had been found guilty of such vio-lation by the Local Union or the District Council TrialBoard.On September 1, 1974,' upon the termination of theabove agreement, the Union engaged in a strike against theemployer-members of the Salt Lake City Chapter P.D.C.A.which continued until about November 14, when agree-ment was reached on a collective-bargaining agreement tobe effective from November 14, 1974, until August 31,1977. The hiring hall provisions of this new master agree-ment are identical to those of the prior contract except thatrequests by name are restricted to those persons on the "A"list,2posting of the "A" list at the union hall is required,and employer fines are required to be paid into the Deco-rating Industry Promotion Fund.Employers who are not members of P.D.C.A. sign acounterpart agreement whereby they agree to be bound bythe terms of the Master Agreement.Colorite is a member of the Ogden P.D.C.A. Chapterand thus party to a collective-bargaining agreement withRespondent's sister Local 22. Because Colorite operates ashop in Salt Lake City and performs work within the geo-graphic jurisdiction of Respondent, it is party to a memo-randum of understanding with Respondent which providesthat with respect to work performed within Respondent'sjurisdictional area, it will be bound by the provisions of theMaster Agreement. Colorite is also party to a tripartiteagreement, effective since December 19, 1973, between Re-spondent, Local 22, and Colorite which provides,inter aka:4. Should the Ogden "shop" send men to the area ofLocal Union No. 77 such men shall receive travel timeiAll dates herein are 1974 unless otherwise stated2 The provisions readSECTION VIIEMPLOYMENT, DISPATCHING AND QUALIFICATION PROCEDURESC. The following procedures shall govern all employment2Any employer desiring to hire any particular qualified person byname may make a request to this effect from the "A" list by personalcontact or by telephone to the hiring hall, and such requested person-nel if available, on hiring list, and desirous of employment, shall bedispatched by the hiring hall for employment If no specific request ismade by name, it shall be the duty of the hiring hall to dispatchavailable qualified personnelA written referral shall be given toeach workman dispatched-from the hiring hall under this AgreementThis is not a Union "clearance" but rather written evidence in theworkman's possession that he has been dispatched in accordancewith this Agreement.and/or subsistance [sic] as per the Ogden Agreement.The Ogden "Shop" shall adhere to the 75-25 3 provisoof the Agreement on the job to which Ogden men aresent provided Local Union # 77 shall have men avail-able. The men sent into Local Union # 77 area shallbe governed by the sixty (60) day section of the Broth-erhood Constitution (working out of home area forhome employer). While Ogden men are working in thearea of Local Union # 77 the Employer shall deductfrom each employee's pay the current amount of Ad-ministration Dues Check-off and remit same to LocalUnion # 77 as per Agreement.On September 23, Colorite and Respondent entered intoan interim agreement extending the terms of the 1972-74Master Agreement, with certain specified changes, until theexecution of a new Master Agreement.Cornelisen has been a member of the InternationalBrotherhood of Painters and Allied Trades, AFL-CIO, forseveral years. On August 28, 1974, he transferred his mem-bership from another local to Respondent, at which timehe signed Respondent's out-of-work list and was designat-ed as being on the "B" list 4Thereafter,Cornelisen sought to obtain employmentwith various employers without waiting to be referred inturn from the hiring hall. On November 13 or 14, accord-ing to Cornelisen, he talked to someone from PW Painterswho told him he could start work for PW and that heshould obtain a referral slip. Cornelisen telephoned Man-ning and asked for a referral to PW. Manning said Corneli-sen could not be referred because he had not previouslyworked for PW. Manning explained the "A" and "B" listand told Cornelisen he was on the "B" list. Cornelisen in-quired how to get off the "B" list. Manning said when hedecided he would take Cornelisen off that list. Cornelisen'stestimony is rather confused as to the number of conversa-tions he had with Manning that date and what was said inwhich of two or three conversations. However, his testimo-ny is consistent as to what was said during the course of allof the conversations. He is also fairly consistent that thefirst conversation concerned PW and the others concerned7 This is an apparent reference to sec X(A) of the Master Agreementwhich providesA.When engaged in work outside the geographical jurisdiction ofthisAgreement the said contractors agree, subject to their rights, toreject any applicant for cause, that not less than 75% of the men em-ployed on such work will be residents of the area where the work isperformed, or who are customarily employed a greater percentage oftheir time in such area, and further provided that these men are quali-fied to meet the job requirements4Max Manning, Respondent's business representative, and his secretary,Helen Hansen, both testified that Manning explained to Cornelisen at thistime the requirements for the "A" and "B" list and that Cornelisen would beon the "B" list. Manning testified that he made available to Cornelisen acopy of the contract to be read in the office, and asked him to read thehiring hall provisions. Cornelisen denies that he was either told about the"A" and "B" list or given anything to read with regard to such list. It isundisputed that everyone signs the same list and the designation "A" or "B"is appended to each signature It is also undisputed that Manning placed the"B" designation opposite Cornelisen's signature. Considering Cornelisen'sadmitted heated reaction when Manning later discussed "A" and "B" listwith him, the fact that Cornelisen appears eligible for the "A" list as de-scribed in the Master Agreement, and his demeanor on the witness stand, icredit Cornelisen's denial that Manning explained the "A" and "B" list tohim on August 28 or gave him a description of such to read. 610DECISIONSOF NATIONALLABOR RELATIONS BOARDColorite. During the second conversation, he inquired if hecouldwork for anyone for whom he had previouslyworked. Manning replied that he could. Cornelisen made arather heated protest concerning the "A" and "B" list, andManning replied that if Cornehsen did not like the wayManning ranthe Salt Lake City area he could get his unioncard and get out of Utah, that there were a number ofpeoplemoredeserving of employment who were on the"A" list. Cornelisen asked if he could work for Colorite.Manning saidyes, Cornelisen has worked there previouslyand could return. In either the second or third conversa-tion, Cornehsenagainasked if he could work for Coloriteand Manning said no, he had changed his mind.'Manning recallsonly one conversation with Cornelisenon November 13 or 14, the one concerning PW. Accordingtohim, he told Cornelisen Respondent was on strikeagainst PW and there was no chance of working there untilthe strike ended. He conceded that he may have attemptedto explain the "A" and "B" list and admits that he saidmany people out of work as a result of the strike had theright to return to work. He denies saying he had changedhis mind, Cornelisen could not work for Colorite. He doesnot deny the remainder of Cornelisen's testimony as to thediscussionas to Colorite.6On or about November 14, Cornelisen secured employ-ment through Colorite's Ogden shop to work on a job inSalt Lake City, and he began work on November 15. Onthe afternoon of November 15; Respondent Business Rep-resentativeMax Manning discovered Cornelisen workingat Colorite's SaltLake City jobsite. According to Corneli-sen,Manninginquired what he was doing on the job. Cor-nelisenreplied he was working. Manning said Cornelisendid not have a referral. Cornelisen said he had spoken toColorite's Superintendent William Carlos who was going to"square it away." Manning said Carlos had not spoken tohim, that Cornelisen was in direct violation of the contractand he was going to prefer chargesagainsthim for workingwithout a referral slip.Manning further said he did notwant Cornelisen back on the job, that even if he had to pullthemen off the job Cornelisen was not going to work.Cornelisen asked if he could have a work order. Manningsaid no, Cornelisen was on the "B" list and was not in lineto be referred out. Cornelisen said he had worked for Co-loritein excessof 6 months during the past 2 years. Man-ningdid not respond.Manning testifiedin essentialagreement as to his state-ments about Cornelisen not having a referral slip, being inviolation of the Agreement, and filing intraunion charges.'He deniesthat he threatened to pull the men off the job.5 It is unclear whether this was before or after Cornehsen_had been hiredby Colorite6I credit Cornelisen.He impressed me as an honest,forthright witnessand much of his account is either corroborated by Manning or undeniedAlso, from the timing of these conversations,the strike was either over orthe end imminent,which appears more consistent with Cornelisen's testimo-ny as to the reason Manning gave that he could not work for PW than itdoes with Manning's testimony that he said Respondent was on strikeagainst PWOn January27, 1975,Manning did file intraunion charges against Cor-nehsen for various violations of the union constitution The charge refers toa previous charge on November 17 "for violation of the Hiring Hall proce-dure of the Local Union Agreement for going to work without a referral-He does not deny that Cornelisen told him he had workedfor Colorite in excess of 6 months during the past 2 years.He does state that on November 15 he was aware thatCornehsen had worked for Colorite in the past but was notaware that he had worked for the period required to quali-fy for the "A" list. When specifically asked if Cornelisendid not tell him so, Manning replied, "I don't know that hedid."Manning further testified that on November 15 Carlostelephoned him protesting his request that Cornelisen beterminated.Manning told Carlos that Cornelisen was re-moved from the job because he was in violation of thehiring hall provision of the contract and also remindedCarlos that Cornelisen was a member of Respondent andhad no right being referred out of Local 22.Following this telephone conversation, Carlos instructedColorite's supervisor in Salt Lake to terminate Cornelisenand Cornelisen was discharged on November 19 pursuanttoManning's request.B. ConclusionsThe record established that Respondent and the SaltLake City Chapter of P.D.C.A. are parties to a collective-bargaining agreement which requires employer-membersto obtain employees exclusively through Respondent's hir-ing hall.This agreement has been adopted bynonmemberemployers by signing a counterpart agreement. It is undis-puted that applicants for employment sign one out-of-worklist from which they are referred to jobs both with employ-er-members of P.D.C.A. and with nonmenber employers,and that preference is granted based on prior employmentwith both member-employers and nonmember employerssignatory to collective-bargainingagreementswithRe-spondent. Experience with nonsignatories is not counted.Thus it is clear that the preference in employment is notbased on length of service with a particular employer orwithin a multiemployer bargaining unit,8 but rather onconsiderations of prior union representation. Such a prefer-ence is violative of Section 8(b)(1)(A) and (2) of the Act.International Photographers of the Motion Picture Industries,Local 659 of theInternationalAlliance of Theatrical StageEmployees and Moving Picture Machine Operators of theUnited States and Canada (MPO-TV of California, Inc., Y-A Productions, Inc.),197 NLRB 1187 (1972), enfd. 477 F.2d450 (C.A.D.C., 1973), cert. denied 414 U.S. 1157 (1974);Directors Guild of America, Inc. (Association of Motion Pic-ture & Television Producers, Inc.),198 NLRB 707 (1972),enfd. 494 F.2d 692 (C.A. 9, 1974);Nassau-Suffolk Chapterof the National Electrical Contractors' Association, Inc.,215NLRB No. 125 (1974).Respondent argues that it caused Cornelisen's dischargesolely because he had not obtained a referral as requiredby the contract. I am not persuaded by this argument.out ofturn on thehiringlist."The charge further statesthatinsteadoffollowing constitutionalprocedures, Cornelisenfiled an unfairlabor prac-tice chargeclaimingthatManning"had discriminatedagainsthim by notputtinghim towork, when in fact he was notin line to be dispatched forsome period of time because of hispositionon the `B'list" Subsequently,on February 13, 1975, the January 27 charges were dropped The recorddoes not indicatethe status of the November 17 charge.8A priority permissible under Sec 8(f) of the Act PAINTERS' LOCAL UNION NO.77611Manning's statement to Cornelisen on November 14 thathe could not be referred to PW becuase of his position onthe "B" list and that other persons were more entitled tojobs than he was; Manning's admitted statement to Carlosthat Cornelisen was a member of Respondent and had noright being referred out of Local 22, even though the con-tract permits a certain number of employees from thehome area; Manning's description of Cornelisen's offensesin the January 27, 1975, intraunion charge which specifi-cally referred to his position on the "B" list; Cornelisen'sand Carlos' testimony, which I credit, that referrals wereoften obtained after a person began work; the contractualprovision recognizing and approving the practice of tele-phone referrals; all convince me that Manning demandedCornelisen's discharge at least in part because he was onthe "B" list. Since the "A" and "B" list violate the Act,causing Cornelisen's discharge because he was on the "B';list also violates the Act. I find inapposite the cases citedby Respondent. Those cases did not involve referral sys-tems which established preferences found by the Board tobe illegal.Accordingly, I find that Respondent violatedSection8(b)(1)(A)and (2) of the Act by causingCornelisen's discharge.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.Colorite, Inc., is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.3.By maintaining, enforcing, and otherwise giving ef-fect to an exclusive hiring hall arrangement which givespreference in referrals and employment opportunities toapplicants for employment who have previously workedfor employers who had collective-bargaining agreementswithRespondent,Respondent has violated Section8(b)(1)(A) and (2) of the Act.4.By causing Colorite, Inc., to discharge Larry Lee Cor-nehsen based on considerations of prior union representa-tion, Respondent has violated Section 8(b)(l)(A) and (2) ofthe Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that Respon-dent cease and desist therefrom and take certain affirma-tive action in order to effectuate the policies of the Act.Having found that the Respondent unlawfully causedLarry Lee Cornehsen to be discharged by Colonte, Inc., Iwill recommend that it make him whole for any loss ofearnings he may have suffered by reason of the discrimina-tion against him. All backpay is to be computed on a quar-terly basis as prescribed in F.W. Woolworth Company,90NLRB 289 (1950), and shall include interest at the rate of 6percent per annum as provided for inIsisPlumbing &Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in this case, Ihereby issue the following recommended:ORDER9Respondent, Local Union No. 77 of the InternationalBrotherhood of Painters and Allied Trades, AFL-CIO,Salt Lake City, Utah,itsofficers, agents, and representa-tives, shall:2.Cease and desist from:(a)Maintaining, enforcing, or otherwise giving effect toan exclusive hiring hall contractual arrangement withPainting and Decorating Contractors of America, SaltLake City Chapter, its employer-members and nonmemberemployers, which grants preference in referrals and em-ployment opportunities to applicants for employmentbased on previous work experience with employers signato-ry to collective-bargaining agreements with it.(b)Causing or attempting to cause Colorite, Inc., or anyother employer to discriminate against Larry Lee Cornell-sen, or any other employee, based on considerations ofprior union representation.(c) In any like or related manner restraining or coercingemployees in the exercise of their rights guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Make Larry Lee Cornelisen whole for any loss ofearnings he may have suffered by reason of the discrimina-tion against him in the manner provided in the section ofthisDecision entitled "The Remedy."(b)Notify all employers signatory to collective-bargain-ing agreements with it that it will cease granting preferencein referrals and employment opportunities to applicants foremployment based on prior work experience with employ-ers signatory to collective-bargaining agreements with it.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all hiringhall records necessary to analyze the amount of backpaydue.(d) Post at its business offices, hiring hall and meetingplaces, copies of the attached notice marked "Appen-dix." 10 Copies of said notice, on forms provided by theRegional Director for Region 27, after being duly signedby its authorized representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to members are custom-' In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.10 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board" 612DECISIONSOF NATIONALLABOR RELATIONS BOARDarily posted.Reasonable steps shall be taken by it to insurethat said notices are not altered,defaced, or covered byany other material.(e)Promptly after receipt of copies of the said noticefrom the Regional Director,return to him signed copies forposting by Colorite,Inc., all employer-members of Paint-ing and Decorating Contractors of America, Salt Lake CityChapter, and all other employers with whom it has exclu-sive hiring hall contractual arrangements, if they be willing,at their places of business, including all places where no-tices to employees are customarily posted.(f)Notify the Regional Director for Region 27, in writ-ing, within 20 days from the date of this Order, what stepsithas taken to comply herewith.